Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on September 7, 2022 has been entered. Claims 1, 3 - 5, 8 - 13 and 15 – 20 have been amended. Claims 2, 6 and 14 have been canceled. No claims have been added. Claims 1, 3 – 5, 7 – 13 and 15 – 20 are still pending in this application, with claims 1, 5 and 8 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 – 5, 7 – 13 and 15 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Patent Application Publication 2016/0350657, IDS), hereinafter referred to as Gupta.

Regarding Claim 1, Gupta discloses an abnormal communication detection apparatus detecting abnormal communication from communication of each electronic control apparatus in a communication network (Fig. 1A), the abnormal communication detection apparatus comprising: 
	processing circuitry (Fig. 1A, processors) configured to
receive observed module for learning that includes an identifier and observed module for detection that includes the identifier ([0030], the observer module may be configured to generate a behavior vector of size “n” that maps the observer real-time data into an n-dimensional space. Each number or symbol in the behavior vector (i.e., each of the “n” values stored by the vector) may represent the value of a feature. The observer module may analyze the behavior vector (e.g., by applying the behavior vector to a model of various observed modules to evaluate the behavior of each observed module. [0031], “A model of an observed module may identify one or more features of observable behavior of the observed module that may indicate the observed module is behaving anomalously”. [0054], “The classifier models may be preinstalled on the observer module, downloaded or received from a network server, generated in the observer module, or any combination thereof. The classifier models may be generated by using behavior modeling techniques, machine learning algorithms, or other methods of generating classifier models”. [0065], “… each observer module may observe the behavior or behaviors of an observed module. Each observer module may observe behavior(s) of a plurality of observed modules. Each observer module may have a different perspective on the behavior of the observed module, as each observer module may have different quantities and/or qualities of interactions with the observed module. Thus, different observer modules may observe different behaviors from the observed module. The observed module's behavior may include or be based on one or more of messages, instructions, memory accesses, requests, data transformations, activities, conditions, operations, events, and other module behavior observed over a communication link between the observer module and the observed module.” [0007], "In some aspects, a step for generating, by each of the observer modules, a behavior representation based on the behavior of the observed module may include a step for generating, by each of the observer modules, a behavior vector based on the behavior of the observed module, and a step for applying, by each of the observer modules, the behavior representation to a behavior classifier model for the observed module may include a step for applying, by each of the observer modules, the behavior vector to a behavior classifier model for the observed module." In other words, the classifier model of Gupta is generated in an observer module by a machine learning algorithm, etc., the observed module may be observed from different perspectives in different observer modules (in other words, as a plurality of models), and a behavior vector (the behavior vector in which real-time data of a sensor or hardware or software behavior is mapped to an n-dimensional space) is applied to a behavior classifier model for the observed module.); 
acquire knowledge information that is information about at least either temporal characteristics or payload characteristics of the observed module for learning ([0030], the observer module may be configured to generate a behavior vector of size “n” that maps the observer real-time data into an n-dimensional space. Each number or symbol in the behavior vector (i.e., each of the “n” values stored by the vector) may represent the value of a feature. The observer module may analyze the behavior vector (e.g., by applying the behavior vector to a model of various observed modules to evaluate the behavior of each observed module. [0031], “A model of an observed module may identify one or more features of observable behavior of the observed module that may indicate the observed module is behaving anomalously”. [0054], “The classifier models may be preinstalled on the observer module, downloaded or received from a network server, generated in the observer module, or any combination thereof. The classifier models may be generated by using behavior modeling techniques, machine learning algorithms, or other methods of generating classifier models”. [0065], “… each observer module may observe the behavior or behaviors of an observed module. Each observer module may observe behavior(s) of a plurality of observed modules. Each observer module may have a different perspective on the behavior of the observed module, as each observer module may have different quantities and/or qualities of interactions with the observed module. Thus, different observer modules may observe different behaviors from the observed module. The observed module's behavior may include or be based on one or more of messages, instructions, memory accesses, requests, data transformations, activities, conditions, operations, events, and other module behavior observed over a communication link between the observer module and the observed module.” [0007], "In some aspects, a step for generating, by each of the observer modules, a behavior representation based on the behavior of the observed module may include a step for generating, by each of the observer modules, a behavior vector based on the behavior of the observed module, and a step for applying, by each of the observer modules, the behavior representation to a behavior classifier model for the observed module may include a step for applying, by each of the observer modules, the behavior vector to a behavior classifier model for the observed module." In other words, the classifier model of Gupta is generated in an observer module by a machine learning algorithm, etc., the observed module may be observed from different perspectives in different observer modules (in other words, as a plurality of models), and a behavior vector (the behavior vector in which real-time data of a sensor or hardware or software behavior is mapped to an n-dimensional space) is applied to a behavior classifier model for the observed module.), 
generate allocation rules that are rules for specifying which observed module having which identifier is to be allocated to which detector among a plurality of detectors, based on the knowledge information ([0030], the observer module may be configured to generate a behavior vector of size “n” that maps the observer real-time data into an n-dimensional space. Each number or symbol in the behavior vector (i.e., each of the “n” values stored by the vector) may represent the value of a feature. The observer module may analyze the behavior vector (e.g., by applying the behavior vector to a model of various observed modules to evaluate the behavior of each observed module. [0031], “A model of an observed module may identify one or more features of observable behavior of the observed module that may indicate the observed module is behaving anomalously”. [0054], “The classifier models may be preinstalled on the observer module, downloaded or received from a network server, generated in the observer module, or any combination thereof. The classifier models may be generated by using behavior modeling techniques, machine learning algorithms, or other methods of generating classifier models”. [0065], “… each observer module may observe the behavior or behaviors of an observed module. Each observer module may observe behavior(s) of a plurality of observed modules. Each observer module may have a different perspective on the behavior of the observed module, as each observer module may have different quantities and/or qualities of interactions with the observed module. Thus, different observer modules may observe different behaviors from the observed module. The observed module's behavior may include or be based on one or more of messages, instructions, memory accesses, requests, data transformations, activities, conditions, operations, events, and other module behavior observed over a communication link between the observer module and the observed module.” [0007], "In some aspects, a step for generating, by each of the observer modules, a behavior representation based on the behavior of the observed module may include a step for generating, by each of the observer modules, a behavior vector based on the behavior of the observed module, and a step for applying, by each of the observer modules, the behavior representation to a behavior classifier model for the observed module may include a step for applying, by each of the observer modules, the behavior vector to a behavior classifier model for the observed module." In other words, the classifier model of Gupta is generated in an observer module by a machine learning algorithm, etc., the observed module may be observed from different perspectives in different observer modules (in other words, as a plurality of models), and a behavior vector (the behavior vector in which real-time data of a sensor or hardware or software behavior is mapped to an n-dimensional space) is applied to a behavior classifier model for the observed module.), and
allocate the communication data to any of the detectors based on the allocation rules ([0030], the observer module may be configured to generate a behavior vector of size “n” that maps the observer real-time data into an n-dimensional space. Each number or symbol in the behavior vector (i.e., each of the “n” values stored by the vector) may represent the value of a feature. The observer module may analyze the behavior vector (e.g., by applying the behavior vector to a model of various observed modules to evaluate the behavior of each observed module. [0031], “A model of an observed module may identify one or more features of observable behavior of the observed module that may indicate the observed module is behaving anomalously”. [0054], “The classifier models may be preinstalled on the observer module, downloaded or received from a network server, generated in the observer module, or any combination thereof. The classifier models may be generated by using behavior modeling techniques, machine learning algorithms, or other methods of generating classifier models”. [0065], “… each observer module may observe the behavior or behaviors of an observed module. Each observer module may observe behavior(s) of a plurality of observed modules. Each observer module may have a different perspective on the behavior of the observed module, as each observer module may have different quantities and/or qualities of interactions with the observed module. Thus, different observer modules may observe different behaviors from the observed module. The observed module's behavior may include or be based on one or more of messages, instructions, memory accesses, requests, data transformations, activities, conditions, operations, events, and other module behavior observed over a communication link between the observer module and the observed module.” [0007], "In some aspects, a step for generating, by each of the observer modules, a behavior representation based on the behavior of the observed module may include a step for generating, by each of the observer modules, a behavior vector based on the behavior of the observed module, and a step for applying, by each of the observer modules, the behavior representation to a behavior classifier model for the observed module may include a step for applying, by each of the observer modules, the behavior vector to a behavior classifier model for the observed module." In other words, the classifier model of Gupta is generated in an observer module by a machine learning algorithm, etc., the observed module may be observed from different perspectives in different observer modules (in other words, as a plurality of models), and a behavior vector (the behavior vector in which real-time data of a sensor or hardware or software behavior is mapped to an n-dimensional space) is applied to a behavior classifier model for the observed module.); and 
the plurality of detectors each of which learns, when the observed module for learning is allocated, a model for detecting whether the observed module allocated to the detector is normal or abnormal, and detects, when the observed module for detection is allocated, whether the observed module for detection is normal or abnormal based on the learned model ([0030], the observer module may be configured to generate a behavior vector of size “n” that maps the observer real-time data into an n-dimensional space. Each number or symbol in the behavior vector (i.e., each of the “n” values stored by the vector) may represent the value of a feature. The observer module may analyze the behavior vector (e.g., by applying the behavior vector to a model of various observed modules to evaluate the behavior of each observed module. [0031], “A model of an observed module may identify one or more features of observable behavior of the observed module that may indicate the observed module is behaving anomalously”. [0054], “The classifier models may be preinstalled on the observer module, downloaded or received from a network server, generated in the observer module, or any combination thereof. The classifier models may be generated by using behavior modeling techniques, machine learning algorithms, or other methods of generating classifier models”. [0065], “… each observer module may observe the behavior or behaviors of an observed module. Each observer module may observe behavior(s) of a plurality of observed modules. Each observer module may have a different perspective on the behavior of the observed module, as each observer module may have different quantities and/or qualities of interactions with the observed module. Thus, different observer modules may observe different behaviors from the observed module. The observed module's behavior may include or be based on one or more of messages, instructions, memory accesses, requests, data transformations, activities, conditions, operations, events, and other module behavior observed over a communication link between the observer module and the observed module.” [0007], "In some aspects, a step for generating, by each of the observer modules, a behavior representation based on the behavior of the observed module may include a step for generating, by each of the observer modules, a behavior vector based on the behavior of the observed module, and a step for applying, by each of the observer modules, the behavior representation to a behavior classifier model for the observed module may include a step for applying, by each of the observer modules, the behavior vector to a behavior classifier model for the observed module." In other words, the classifier model of Gupta is generated in an observer module by a machine learning algorithm, etc., the observed module may be observed from different perspectives in different observer modules (in other words, as a plurality of models), and a behavior vector (the behavior vector in which real-time data of a sensor or hardware or software behavior is mapped to an n-dimensional space) is applied to a behavior classifier model for the observed module. [0053, 0068], indicates that a normal and abnormal classification is made as an observation result),
wherein when the observed module is the observed module transmitted from the electronic control apparatus (Fig. 1) having a plurality of machine states which are parameters that indicate the current states of a machine ([0032], A classifier model may be a behavior model that includes data, entries, decision nodes, decision criteria, and/or information structures that may be used by a device processor to quickly and efficiently test or evaluate features (e.g., specific factors, data points, entries, APIs, states, conditions, behaviors, software applications, processes, operations, and/or components, etc.) of the observed real-time data; Combined with [0065] indicates that an observed module may be observed from different perspectives in different observer modules (in other words, as a plurality of models). In this respect, the "perspective" corresponds to the "state" of the observed module (states of a machine). -- These are mapped as “a plurality of machine states which are parameters that indicate the current states of a machine”), 
the processing circuitry is configured to 2Application No. 16/761,040 Reply to Office Action of June 23, 2022 
acquire the knowledge information for each of the machine states, generates the allocation rules for each of the machine states, and each of the detectors learns the model for each of the machine states ([0065] indicates that an observed module may be observed from different perspectives in different observer modules (in other words, as a plurality of models). In this respect, the "perspective" corresponds to the "state" of the present application. Therefore, it is considered that the invention of the present application could be conceived of easily on the basis of Gupta). 
However, Gupta fails to explicitly disclose the apparatus wherein determining whether the communication data to the detector is normal or abnormal (instead of determining whether the observed module to the detector is normal or abnormal).  
However, Gupta indicates, in respect of an abnormality in an observed module, that abnormal communication is also envisaged ([0002], "maintaining system integrity against malfunctions and malicious attacks is of increasing importance." And [0023], "may independently determine whether a particular module is behaving anomalously (e.g., is malfunctioning, or has been compromised by malware)"). Substituting communication data for observation were know in the art.
One of ordinary skill in the art could have substituted one know element for another, and the results of the substitution would have been predictable (KSR scenario B. Simple substitution of one known element for another to obtain predictable results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta, and determining whether the communication data to the detector is normal or abnormal. The motivation for doing this is that difference aspect of data can be observed so that the application of Gupta can be broadened.

Regarding claim 3 (depends on claim 1), Gupta discloses the apparatus comprising a particular detector group that is a group of detectors having the same performance; wherein the processing circuitry generates the allocation rules so that a total communication amount of the communication data allocated to each of the detectors belonging to the particular detector group per unit time is equal ([0071], indicates that an ensemble of classifications (normal/abnormal) of a plurality of observer modules are determined, and hence the classifications are determined from the results of a plurality of modules).

Regarding claim 4 (depends on claim 1), Gupta discloses the apparatus wherein the processing circuitry generates the allocation rules so that the communication data is allocated to the plurality of detectors at the same time; and the abnormal communication detection apparatus comprises a detection results aggregating part aggregating detection results by the plurality of detectors for the communication data and outputting a final detection result of the communication data based on the aggregated detection results ([0071], indicates that an ensemble of classifications (normal/abnormal) of a plurality of observer modules are determined, and hence the classifications are determined from the results of a plurality of modules).  

Regarding claims 5, 7 and 10, they are corresponding to claims 1 and 3 – 4, respectively, thus, they are rejected for the reasons set forth above in the rejection of claims 1 and 3 – 4.

Regarding claim 8, it is corresponding to claim, thus, it is rejected for the reasons set forth above in the rejection of claim 1.

Regarding claims 9 and 11, they are corresponding to claims 3 – 4, respectively, thus, they are rejected for the reasons set forth above in the rejection of claims 3 – 4.

Regarding claims 12 and 13, they are corresponding to claims 4 and 3, respectively, thus, they are rejected for the reasons set forth above in the rejection of claims 4 and 3.

Regarding claims 15 - 20, they are corresponding to claims 3 – 4 and 9 – 12, respectively, thus, they are rejected for the reasons set forth above in the rejection of claims 3 – 4 and 9 – 12.

Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive. 
With Respect to 35 USC §101 and §112(f):
	35 USC §101 and §112(f) are removed because of claims amendment.

With Respect to 35 USC §103:
Regarding claim 1, the Applicant alleges: “
The Office Action states that "[0065] indicates that an observed module may be observed from different perspectives in different observer modules (in other words, as a plurality of models). In this respect, the "perspective" in document 1 corresponds to the "state" of the present application. Therefore, it is considered that the invention of the present application could be conceived of easily on the basis of Gupta)." (OA, p. 14). 
11Application No. 16/761,040Reply to Office Action of June 23, 2022However, amended Claim 1 now clarifies that "a plurality of machine states which are parameters that indicate the current states of a machine." This is clearly not the same as the "perspective on the behavior of the observed module," described in Gupta.”

Examiner’s response:
The Examiner respectfully disagrees.
Gupta discloses, in [0032], that:
A classifier model may be a behavior model that includes data, entries, decision nodes, decision criteria, and/or information structures that may be used by a device processor to quickly and efficiently test or evaluate features (e.g., specific factors, data points, entries, APIs, states, conditions, behaviors, software applications, processes, operations, and/or components, etc.) of the observed real-time data (emphasis added).

Combined with [0065] indicates that an observed module may be observed from different perspectives in different observer modules (in other words, as a plurality of models). In this respect, the "perspective" corresponds to the "state" of the observed module (states of a machine).
These are mapped as “a plurality of machine states which are parameters that indicate the current states of a machine”. 
Therefore, claim 1 is still unpatentable over Gupta (similar as to claim 5).

Regarding to the rest of claims, the Applicant does not argue about the rest of claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668